DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 49-56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Torii-2006/0292967 in view of Zuniga-2002/0061720.
 	Torii discloses the invention which is capable of the pressurization and depressurization of the concentric chambers, including 
49. (New) An apparatus for polishing a substrate W, comprising: a controller [0003],[0012] [0040](the pumps, not shown, are controlled), a polishing table 100 having a polishing surface 101; a top ring 1 configured to hold a rear face of the substrate W by a substrate holding surface and to hold an outer peripheral edge of the substrate by a retainer ring 3, and configured to press via 31-36 the substrate against the polishing surface; and a vertically movable mechanism 11 configured to move the top ring in a vertical direction; wherein the top ring comprises at least one elastic membrane/substrate holding surface 4 configured to form a plurality of pressure chambers 21-26 for being supplied with a pressurized fluid via 31-36, and a top ring body 62 for holding the membrane, the elastic membrane 4 being configured to press the substrate W against the polishing surface under a fluid pressure when the plurality of pressure chambers are supplied with the pressurized fluid via 31-36; and wherein when the substrate is removed from the elastic membrane constituting the substrate holding surface, at least one of the plurality of pressure chambers is capable of being pressurized and at least one of the plurality of pressure chambers is capable of being depressurized in a vacuum state [0069].  
50. (New) The apparatus according to claim 49, wherein the elastic membrane 4 has a plurality of concentric partition walls Fig 3, and a circular central chamber 24 corresponds to C1, an annular ripple chamber 22 corresponds to C2, an annular outer chamber 25 corresponds to C3 and an annular edge chamber 23 corresponds to C4 are defined by the partition walls between the upper surface of the elastic membrane and the lower surface of the top ring body; and the central chamber C1 is defined at the central portion of the top ring body, and the ripple chamber, the outer chamber and the edge chamber are concentrically defined in the order from the central portion to the peripheral portion of the top ring body see Fig 3; and wherein the ripple chamber is capable of being pressurized and the chambers other than the ripple chamber are capable of being depressurized [0069][0082-0083].  
51. (New) The apparatus according to claim 50, wherein the ripple chamber is pressurized and the outer chamber is depressurized via R1-R6.  
52. (New) The apparatus according to claim 49, further comprising a substrate transfer apparatus 130 where the substrate is removed from the top ring Figs 12-19.  
53. (New) The apparatus according to claim 52, wherein the substrate transfer apparatus comprises [0087] a top ring guide 137 capable of being fitted with an outer peripheral surface of the retainer ring 3 for centering the top ring, a pusher stage 133 for supporting the substrate when the substrate is transferred between the top ring and the substrate transfer apparatus, a first mechanism 132/135 for vertically moving the pusher stage, and a second mechanism 160/136 for vertically moving the pusher stage and the top ring guide.  
54. (New) The apparatus according to claim 53, wherein the substrate transfer apparatus further comprises a plurality of release nozzles 220 for ejecting a fluid to remove the substrate from the top ring [0115].  
55. (New) The apparatus according to claim 54, wherein the plurality of release nozzles 220 are provided at certain intervals in a circumferential direction of the top ring guide Fig 12.  
56. (New) The apparatus according to claim 54, wherein the release nozzle is configured to eject a mixed fluid of pressurized nitrogen and pure water, or only a pressurized gas, or only a pressurized liquid [0115/0117].   
Torii does not specifically disclose pressurizing and depressurizing different chambers simultaneously to remove wafer from membrane. However, Zuniga teaches a carrier head with a membrane having plural chambers 234,236, 238 for holding and polishing a wafer against a pad and wherein the chambers 234,236, 238 are controlled [0069] to be pressurized and depressurized simultaneously in ‘standard’ mode and in order to remove wafer [0056] [0059].  At [0060] Zuniga teaches different modes of operation of the pressurizing and depressurizing the chambers in order to ”load a substrate,” “dechuck substrate from pad” or “unload substrate from carrier head.” The “unloading the substrate form the carrier head” would be unloading or “removing the wafer from the membrane 4.” As shown on page 6, at [0062], the unloading mode/operation of the substrate from membrane or “Ejecting” operation calls for vacuum/depressurizing and pressurizing different chambers.   Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to operate the apparatus disclosed by Torii by pressurizing and depressurizing certain chambers of Torii, as taught by Zuniga, since Torii is capable of pressurizing and depressurizing any chamber at any time and further, as taught by Zuniga to efficiently and safely remove wafer from top ring without breakage.
Response to Arguments
Applicant's arguments filed 9-7-21 have been fully considered but they are not persuasive.  
The 102 rejection has been withdrawn.  The 103 rejection Of Torii in view of Zuniga stands.  On page 6 of Remarks, Applicant argues that Zuniga removes substrate from pad but does not remove substrate from membrane by concurrently pressurizing and depressurizing the chambers.  However, at [0062] and the chart on page 6 after [0062],  the unloading mode/operation of the substrate from membrane or “Ejecting” operation calls for vacuum/depressurizing and pressurizing different chambers.   Therefore, Torri in view of Zuniga teach the claimed invention and the rejection is upheld.

	PRIOR ART
The prior art not relied upon in the rejection is cited because the references show similar devices of polishing a wafer using a top ring with plural chambers.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
December 4, 2021
/EILEEN P MORGAN/               Primary Examiner, Art Unit 3723